Citation Nr: 0938413	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  04-38 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery disease 
(CAD) secondary diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel





INTRODUCTION

The Veteran served on active duty from May 1952 to May 1956 
and from June 1962 to June 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Veteran requested that he be afforded a Board hearing at 
the time he filed his substantive appeal in November 2004.  
The Veteran was informed in January 2008 that he was 
scheduled for a hearing at the RO in February 2008.  The 
Veteran requested that the hearing be rescheduled in a 
January 2008 statement.  The Veteran was informed in April 
2008 that he was scheduled for a hearing at the RO in May 
2008.  The Veteran failed to appear for the hearing.  
Accordingly, the Veteran's request for a hearing is treated 
as withdrawn and the Board will adjudicate the claim based on 
the evidence of record.  38 C.F.R. § 20.704(d) (2009).  

The Board notes that the RO contacted the Veteran in October 
2008 and the Veteran indicated that he no longer desired to 
proceed with his appeal.  The RO sent the Veteran a letter in 
October 2008 and requested that submit a written statement 
regarding his desire to withdraw his appeal.  The Veteran was 
scheduled for a VA examination in January 2009 at which time 
he indicated that he sent a letter to the RO saying he wanted 
to cancel his appeal.  However, no such letter has been 
associated with the claims file.  The Board sent a letter to 
the Veteran in August 2009 and notified him that he should 
submit a written request to withdraw his appeal if he no 
longer wished to continue his appeal.  He did not respond to 
the letter.  Consequently, the Board will proceed with a 
decision on this appeal.  


FINDING OF FACT

The Veteran does not have CAD that is attributable to 
military service, or was caused or made worse by service-
connected disability.  

CONCLUSION OF LAW

The Veteran does not have CAD that is the result of disease 
or injury incurred in or aggravated during active military 
service; and such disability is not proximately due to or the 
result of service-connected disability.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009) 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Element (4), the requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim, was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).  

Thus, any error related to element (4) is harmless.  
Nevertheless, as indicated above, the four content-of-notice 
requirements of Pelegrini have been met in this case.  
Additionally, the RO has provided the Veteran notice with 
respect to effective dates and rating criteria provisions by 
way of letters dated in April 2006 and February 2009.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The RO issued a letter to the Veteran in May 2003 and advised 
him of the evidence necessary to establish service connection 
on a secondary basis.  In the notice letter, the RO also 
notified the Veteran that VA was required to make reasonable 
efforts to obtain medical records, employment records, or 
records from other Federal agencies.  It requested that the 
Veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  The RO also 
requested that the Veteran submit evidence in his possession 
in support of his claim.  The Veteran was advised of the 
evidence necessary to establish service connection on a 
direct and secondary basis in a February 2005 letter.  

Additional correspondence dated in March 2006, January 2008, 
and April 2008 as to both the disability rating and effective 
date elements was also provided to the Veteran.  Those 
letters advised the Veteran as to the basis for assigning 
both disability ratings and effective dates, and explained 
the type of evidence necessary to substantiate claims for a 
higher evaluation and/or an earlier effective date.  Thus, 
the Board finds that the content of the notice provided in 
the May 2003, February 2005, March 2006, January 2008, and 
April 2008 letters satisfy each of the elements specified by 
the Court in Pelegrini and Dingess.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the Veteran relative to the issue on appeal has been obtained 
and associated with the claims folder.  In particular, the 
Board notes that the Veteran's service treatment reports 
(STRs) and private and VA treatment records have been 
associated with the claims file.  The RO also arranged for 
the Veteran to undergo several VA examinations in May 2003 
and January 2009.  In this regard, the Board recognizes that 
both of these examiners concluded that they were unable to 
offer an opinion as to the relationship between the Veteran's 
CAD and his diabetes without resorting to speculation, and 
the Court has held that, where an examiner is unable to give 
an opinion without resorting to mere speculation, there is no 
opinion.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 
(2008).  However, in this instance, the later examiner 
specifically explained that he could not offer such an 
opinion due to the presence of numerous other risk factors 
for heart disease, including high blood pressure, 
hyperlipidemia, a past history of smoking, and a family 
history of heart attack.  In light of this rationale, and as 
will be discussed in greater detail below, the Board believes 
that the examiner's notation constitutes far more than just a 
non-opinion, but rather, a clear and thorough explanation as 
to the likelihood that the claimed CAD is related to the 
service-connected disability.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  In addition, 
certain chronic diseases, including arteriosclerosis, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 
(2009).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a Veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court lay 
observation is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, the regulations provide that service connection 
is warranted for disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310 (2006 & 2009).  This includes any increase in 
disability that is proximately due to or the result of a 
service-connected disease of injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

Effective October 10, 2006, 38 C.F.R. § 3.310(b) was amended 
to state that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  Although VA has indicated that 
the purpose of the regulation change was merely to apply the 
Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of service connection based on 
aggravation may be made.  This had not been VA's practice, 
which suggests the possibility that the recent change amount 
to a substantive change in the regulation.  Given what may be 
substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which favors the claimant.

The Veteran avers that his CAD is directly related to his 
service-connected diabetes mellitus.

The Veteran's STRs do not reveal any complaints, findings, or 
treatment for a heart disability.  

The private treatment reports of record include a note from 
R. LaJoie, M.D., and a medical bill from M. Riley, D.O., 
which are unrelated to the issue on appeal.  

Associated with the claims file are VA outpatient treatment 
reports dated from March 2003 to September 2005.  In April 
2003 the Veteran was noted to have suffered a myocardial 
infarction and was diagnosed with ischemic heart disease and 
post myocardial infarction syndrome.  In June 2003 a nurse 
practitioner indicated that she told the Veteran that based 
on the Framingham Data having diabetes increases the risk of 
CAD by 25 percent.  She concluded if a patient has diabetes 
they are already considered to have CAD.  In March 2005 the 
Veteran was diagnosed with CAD with diastolic dysfunction, 
slight left ventricular hypertrophy, and left atrial 
enlargement.  

The Veteran was afforded a VA examination in May 2003 which 
was performed by a physician.  The examiner indicated that he 
had reviewed the claims file.  He said the Veteran was 
diagnosed with diabetes mellitus in February 2002.  He 
indicated that the Veteran had no history of heart disease or 
hypertension but developed severe chest pain and was admitted 
to the Bay Pines VA Medical Center in April 2003 with an 
acute myocardial infarction.  The examiner diagnosed the 
Veteran with CAD, status post myocardial infarction and 
indicated that it was impossible to directly relate the 
Veteran's CAD to his type II diabetes mellitus without 
resorting to speculation.    

The Veteran was afforded another VA examination in January 
2009 which was also performed by a physician.  The examiner 
reviewed the claims file.  He said the Veteran was diagnosed 
with CAD in 2003.  The examiner indicated that he was unable 
to make a direct connection between the Veteran's CAD and 
diabetes mellitus because the Veteran had other risk factors 
for heart disease including high blood pressure, 
hyperlipidemia, a past history of smoking, and a family 
history of heart attack.  He said he was not able to comment 
upon whether the Veteran's diabetes mellitus was aggravated 
by diabetes mellitus.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for CAD.  

As noted, the Veteran's STRs do not document any complaints, 
findings, or treatment for a heart disability.  Moreover, the 
Veteran was not treated for any disability of the heart until 
2003 when he suffered a myocardial infarction.  Therefore, 
since arteriosclerosis was not diagnosed within one year do 
the Veteran's separation from service, service connection may 
not be granted on a presumptive basis.   38 C.F.R. §§ 3.307, 
3.309.  Additionally, service connection is not warranted on 
a direct basis because neither VA examiner linked the 
Veteran's CAD to his military service and none of the lay or 
medical evidence of record establishes that the disability 
was directly related to the Veteran's military service.  

Furthermore, the Veteran has maintained that the CAD was 
secondary to his service-connected diabetes mellitus.  
However, neither physician who conducted the VA examinations 
directly connected CAD to diabetes mellitus and, in fact, the 
2009 examiner specifically noted that the Veteran had other 
risk factors for CAD including high blood pressure, 
hyperlipidemia, a past history of smoking, and a family 
history of heart attack.  For this reason, the VA examiner 
clearly felt that any suggestion of a relationship to 
diabetes mellitus was speculative.  The Board notes that a 
possible connection or one based on "speculation" is too 
tenuous a basis on which to grant service connection.  The 
reasonable doubt doctrine requires that there be a 
"substantial" doubt and "one within the range of 
probability as distinguished from pure speculation or remote 
possibility."  38 C.F.R. § 3.102.  

The Board has considered the nurse practitioner's notation 
that Framingham Data indicates that having diabetes increases 
the risk of CAD by 25 percent.  Based on this, she 
essentially concluded that if a patient has diabetes they are 
already considered to have CAD.  The Board notes, however, 
that she made no reference to the numerous other risk factors 
that were identified by the VA examiner, including high blood 
pressure, hyperlipidemia, a past history of smoking, and a 
family history of heart attack.  As it appears she gave no 
consideration to any such factors, the Board finds her 
opinion as to the likelihood of a relationship between 
diabetes and CAD to be far less probative than that of the VA 
examiner above.

The Board has also considered the Veteran's lay assertion 
that he has CAD secondary to diabetes mellitus.  Certainly, 
he is competent to report the onset of symptoms of heart 
disease and his statements in that regard are entitled to 
some probative weight.  However, a lay person is not 
competent to offer an opinion on complex medical questions, 
and the Board believes that, as a lay person, the Veteran is 
not competent to offer an opinion as to the underlying 
etiology of his CAD, to include attributing the disability to 
his diabetes.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  As 
discussed, the Board has considered the entire record and has 
determined that the greater weight of the competent evidence 
is against the Veteran's claim.  

As there is no credible evidence establishing that the 
Veteran's CAD began in service or is related to military 
service or a service-connected disability, the Board finds 
that the Veteran's claim must be denied.  The Board has 
considered the doctrine of reasonable doubt, but finds that 
the record does not provide an approximate balance of 
negative and positive evidence on the merits.  The Board is 
unable to identify a reasonable basis for granting service 
connection for CAD.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).


ORDER

Entitlement to service connection for coronary artery disease 
is denied. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


